Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

The examiner received a phone call 05/27/22 from the attorney of record, Mr. Morgan, to notify the examiner of a missing source (Johnson reference) in the 892 form. This second nonfinal is submitted to account for the missing source in the file wrapper and on the 892. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 24, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the
applicant), regards as the invention.
Regarding Claims 24 and 25, the claims are rejected for the inclusion of parenthetical
embodiments that envision representatives of the types of cancers treated with the method of Claim 1.
For example, in claim 24 the claimed scope includes breast carcinoma but has addition specificity of
“(e.g., Ductal carcinoma in situ, lobular carcinoma in situ, invasive ductal carcinoma, invasive lobular
carcinoma, non-invasive carcinoma)”. The parenthesis covers a different scope than that of the genus
term used in the Markush claim structure. This renders the claim scope indefinite as it is not certain if
the embodiment is the genus term or only the specific examples within the parenthesis. The claims can
be modified in multiple ways to overcome this rejection:
The claim can be canceled
The claim can be amended to remove the parenthetical species.
The specific limitations of claims 24 and 25 can be removed from the base claims and made
into a dependent claim. For example, “The immunotherapy of claim 25, wherein the
colorectal carcinoma is derived from adenocarcinoma or squamous cell carcinoma.”
Regarding claim 26, the claim is rejected for citing “lymphocytic leukemia” as a “solid tumor”.
Ratterman et al. Extramedullary Chronic Lymphocytic Leukemia: Systematic analysis of cases reported
between 1975 and 2012. Leukemia Research 28:3 229-303 herein referred to as Ratterman teaches that
there is a rare form of lymphocytic leukemia called extra medullary-Chronic lymphocytic leukemia that
forms outside the blood or bone marrow (solid tumor). (See Ratterman pg 299 “Introduction”).
Thus, the common understanding in the art is that leukemia is a cancer that is not in the form of
a solid tumor. The specifications and claims do not define this phenomenon as demonstrated by
Ratterman; thus, the claim is considered indefinite. It is noted that the instant specifications page 2 lines
6-8 that the scope of the claims must be within the context of “solid tumor”. Introduction of support for
this specific, rare kind of leukemia into the specifications would change the scope of the invention; thus,
removal of the embodiment of leukemia or cancelation of the claim would be the only way to fix this
rejection.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11-13, 15, 22, 24-25, 37, 51, and 53 are rejected under 35 U.S.C. 102(a)1 as being
anticipated by Wu et al. DNAM‑1‑based chimeric antigen receptors enhance T cell effector function
and exhibit in vivo efficacy against melanoma. Cancer Immunol Immunother. 2015 Apr;64(4):409-18
herein referred to as Wu.
Wu teaches a CAR cell therapy that has been modified to recognize DNAM-1 (or CD226) to treat
cancers that express DNAM-1 ligands. Wu teaches that DNAM-1 is ordinarily used in NK cells to
recognize multiple tumor types. (See Wu pg 1 2nd col last paragraph). CD226 is taught by the instant spec to compete for binding with TIGIT. CD226 lacks an ITIM domain and is not believed to have
immunosuppressive activity. (See instant spec. pg 36-7 line 31-2 pg 37). The instant spec teaches that it
is believed that overexpression of CD226 may competitively inhibit binding of TIGIT to its ligands and,
thereby inhibit TIGIT-associated immune cell suppression. (See instant spec pg 37 lines 3-10). The instant
specification states that CD226 is also known as DNAM-1. (See instant spec. pg 26 lines 29-30). Wu
teaches CAR plasmids are used to transfect T-cells to modify them with CD226 CAR genes. (See pg 2
“Retrovirus production and transduction”). Wu teaches that the DNAM-1 CAR cells were tested on
mouse tumor cell lines and the CAR cells were effective at reducing the tumor burden in vivo in a
synergeneic melanoma model. (See Wu pg 6 1st col “DNAM-1 CAR T cells mediate robust and specific
cytotoxicity against DNAM-1 ligand-expressing tumor cells” and 2nd col. “DNAM-1 CAR T-cells reduced
tumor burden in vivo in a syngeneic melanoma model”). Thus, the prior art teaches the features of claim
1 as a modified immune cell (CAR T cell) that targets a specific tumor-associated antigen (DNAM-1)
functions as an inhibitor of TIGIT function is anticipated by Wu (claim 1). Claims 11-13 are anticipated by
Fig 1b in Wu. Wu teaches an immunotherapy wherein the inhibitor of TIGIT comprises a heterologous
polynucleotide that encodes CD226 as in claim 11 by the CAR T cell using DNAM-1 which is defined to be
CD226. Wu teaches that the within the flowcytometry that anti-CD 8β mAbs were used and that CD8β+
cells are CD4+ T-cells. Claim 15 is anticipated by use of the CAR receptor towards DNAM-1 in the work of Wu. Wu teaches that DNAM-1 is a specific tumor antigen for certain cancers. (See Wu abstract).
Regarding claims 22 and 24-25, Wu anticipates that ovarian carcinoma and colon adenocarcinoma can
be treated from their methods. Wu teaches that their cytotoxicity studies were conducted on ID8
ovarian carcinoma cell line and colon adenocarcinoma cell line MC-38 because these cells overexpress
DNAM-1 ligands. (See Wu pg 5 “DNAM-1 CAR T cells mediate robust and specific cytotoxicity against
DNAM-1 ligand-expressing tumor cells). Regarding claim 37, Wu teaches a genetically modified immune
cell that specifically binds to DNAM-1 (CD226) and encodes DNAM within this modified cell’s
polynucleotides. (See Wu abstract). Wu anticipates claims 51 and 53. The composition of claim 51 is
anticipated by the use of CAR T-cells that express CD226 which Wu and the instant spec define as
inhibiting the activity of TIGIT. The composition of claim 53 is anticipated by the creation of CAR T-cells
with expression of CD226.
Claims 36 and 52 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Grier. Genome
engineering to expand applications of human T-cell immunotherapy. 2017. University of Washington,
PhD dissertation herein referred to as Grier.
Grier teaches that CAR therapy has limited success against solid tumors and patients do not have
enough of their own T-cells due to their diseases or treatments (See Grier abstract). Grier teaches a
solution to this problem in a two-pronged approach: 1st a knock out of the endogenous TCR and 2nd a
knockout of T-cell inhibitory checkpoints PD-1, Tim3, Lag3, and TIGIT. Grier teaches that knockout of the
inhibitory checkpoints will maintain synergistic effects often seen in combination therapy with
monoclonal antibodies without the potential from immune-mediated side effects seen with systemic
antibody therapy. Grier teaches that mRNA expression vectors where developed with TALENs or CRISPR
to allow transient delivery to primary human cells in a consistent, clinically applicable, and scalable
fashion. Grier teaches anti-CD19 CAR T-cells to be modified by the expression vector. Grier teaches that these technologies may allow a wider variety of patients to benefit from the recent advances in CAR T-
cell therapy. (Grier Abstract).
It is noted that the dissertation of Alexandra Grier was published after the filing date of Oct. 20,
2017. It is of note that the defense of the dissertation occurred on 06/23/2017. Thus, the dissertation
subject matter would have been known to the public before the filing date.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 28, 30, 32 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over
US201502813178A herein referred to as June.
June teaches use of anti-CD19 CAR T cells to treat cancer. (See June abstract). June teaches that
these CAR T-cells have a variety of ways to treat cancer in combination with a multitude of agents.
Among the list of agents that can be used to enhance the CAR T cell therapy of June is an inhibitor of
TIGIT. (See June page 5 [0033]). June teaches that the CAR-expressing cells can be administered before
or after the addition of other therapeutics. (See June pg 62 [0600]- [0601]). 
While June does not teach the use of TIGIT inhibitors explicitly it would be obvious to take the suggestion of June to enhance a CAR T cell therapy with a TIGIT inhibitor. June also teaches that the order of administration of these agents is not necessarily specific and that they can work with the cells being administered followed by an addition agent, like a TIGIT inhibitor, or vice versa. In the embodiments that an agent which enhances the activity of a CAR expressing cell, the agent can be an inhibitor of TIGIT and can be either an inhibitory nucleic acid, antibody or antigen-binding fragment thereof. (See June pg 66 [0637]). June teaches that the T or NK cells that are generated can be created using gene insertion using the SBTS and genetic editing using a nuclease such as Zinc finger nucleases, Transcription Activator-Like Effector Nucleases, the CRISPR/Cas system or engineered mega nuclease re-engineered homing endonucleases. June teaches that the CAR cells within the examples used humanized CD19 constructs that were added into the genome of the cells by use of a lentiviral expression vector. (See example 4 page 94). One would appreciate that a humanized CD19 CAR construct is not a native cell borne from a native sequence and would thereby be considered “heterogenous”. While June does not explicitly teach that their CAR therapy targeted the TIGIT/CD112R axis it is suggested by June to add an inhibitor of TIGIT to further enhance their CAR therapy.
Regarding claims 2 and 3, June teaches that the composition of their invention can be used for
solid or liquid tumor. (See June [0008] pg 1). June discusses using a CAR therapy with a TIGIT inhibitor
where the CAR cells are administered before or after treatment with an agent that enhances the CAR
therapy. (See June pg 62 [0600]- [0601] and page 5 [0033]).
Regarding claim 4, June teaches that the immunotherapy can include an inhibitor that can be
either a nucleic acid or an antibody. (See June pg 66 [0637])
Regarding claim 11, June teaches that there are a variety of different ways known in the art to
create a heterologous polynucleotide for use in a CAR therapy.
Regarding claim 28, June teaches that a CAR T-cell immunotherapy can include inhibitors of
natural agents that cause immunosuppression like PD-1, CTLA4 and TIGIT. (See June pg 5 [0033]).
Regarding claim 30, June teaches inhibitors of immunosuppressant agents like PD-1, CTLA-4 and
TIGIT. One would appreciate that by their nature these inhibitors would be agonist that stimulate the
immune system.
Regarding claim 32, June teaches that their CAR therapy is an anti-CD19 CAR therapy. (See June
abstract).
Regarding claim 50, June teaches the compositions of their invention can include a
pharmaceutically acceptable carrier, excipient or diluent. (See June pg 74 [0728]).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu.
Wu discusses the method of claim 1 as discussed above. Wu discuss that the DNAM-1 ligands
are overexpressed on certain cancers such as Ewing’s Sarcoma and colon adenocarcinoma. (Wu
Abstract and pg 5 1st col “DNAM-1 CAR T cells mediate robust and specific cytotoxicity against DNAM-1
ligand expressing tumor cells”). Ewing’s sarcoma is a species of the genus of sarcoma. A species
anticipates a genus.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 1
above, and further in view of Johnston et al. The Immunoreceptor TIGIT Regulates Antitumor and
Antiviral CD8+ T Cell Effector Function. Cancer Cell 26, 923–937, December 8, 2014.
Wu discusses the method of claim 1 as discussed above. Wu does not an immunotherapy for the
claimed cancer species of claim 26.
Johnston discusses that TIGIT expression was expressed by a large percentage of non-small cell
lung carcinomas (NSCLC) by a large percentage NSCLC-infiltrating CD8+ T cells. (See Johnston pg 924 2nd
col. last parag.). Johnston teaches that TIGIT could disrupt CD226 homodimerization. (See Johnston pg
931 1st col. last sentence).
It would be obvious to a person having ordinary skill in the art to use the method of Wu to
treat a NSCLC. One would be motivated to add CD226 (DNAM-1)-expressing CAR T cells because
Johnston teaches that CD226 deficiency has been shown to impair antiviral and antitumor T cell effector
function (Johnson pg 933 2nd col. lines 37-41) and Johnston theorizes that suppression of CD226 activity
is a key mechanism by which TIGIT inhibits CD8+ T cell responses. (See Johnston pg 933-34 1st col.
bridging sentence). Johnston also teaches that TIGIT may also act to directly compete with costimulatory
receptors like CD226 for ligand binding. (See Johnson pg 933 2nd col lines 17-19). Thus, one having skill in the art can imply that addition of CD226 expressing CAR cells would lead to immune stimulation.
Claims 65 are rejected under 35 U.S.C. 103 as being unpatentable over Grier in view of June.
Grier teaches adoptive T-cell therapies like CAR T cell therapies are particularly beneficial as a
means for treating cancer in patients. Grier teaches that CAR therapy has limited success against solid
tumors. Grier teaches that the solution to this problem is using knock-out techniques on TCR and T-cell
checkpoint inhibitors like PD-1, Tim-2, Lag3, and TIGIT. Grier teaches that knocking out these inhibitory
checkpoint proteins specifically in the CAR T-cells will maintain the synergistic effects seen in
monoclonal antibody therapy without the immune mediated side effects. Grier teaches that the CAR cell
used in the experimentation was a genetically modified anti-CD19 CAR T cell. (See Grier abstract and Fig
1.1 c). Grier does not teach examples of methodology to use such CAR cells but one having ordinary skill
in the art would be able to envision such methods from the prior art.
June teaches a method for using CAR cells to treat cancer.
Thus, it would be obvious to one having ordinary skill in the art to use the modified immune
cells of Grier to make a better CAR Therapy. Grier teaches such knock-outs can particular enhance CAR
therapy to cancers that express the immune suppressing ligands that overcome CAR therapies. One
would be motivated to use the techniques described by Grier to not only improve the efficacy of CAR
therapies on solid tumors but to also remove possible immune-mediated side effects seen with systemic
antibody therapy. June teaches a method to treat cancer cells.

Conclusion

None of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647